DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okeya US 6,320,822 in view of Nagahama US 9,575,526
Regarding claim 1, Okeya discloses an electronic watch comprising: a power generating mechanism (40-46); a battery that is charged with power generated by the power generating mechanism (49; col. 36 lines 3-10); hands that include a second hand (61-63); a driving source that rotates the hands (10); a driving circuit that drives the driving source with power supplied by the battery (30); and a control circuit that controls the driving circuit (23), wherein the control circuit executes a first stopping operation (72, 73, 76, 84, 85-88) for stopping the driving circuit and the control circuit in a power saving mode for suppressing power consumption and when a first determination time elapses (85-88) without any power being generated by the power generating mechanism (87), and the control circuit executes a second stopping operation (77-79,85-88) for stopping the driving circuit and the control circuit in the power saving mode and when a second determination time elapses (78) while a voltage of the power generating mechanism is at a level equal to or lower than a predetermined level (79).  
Okeya does not disclose a second determination time elapses while a voltage of the battery is at a level equal to or lower than a predetermined level.  
However, Nagahama discloses an electronic watch which has a determination time elapses while a voltage of the battery is at a level equal to or lower than a predetermined level, see Fig. 10 S34, S35, S36, 22:49-23:19.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okeya as suggested by Nagahama because doing so allows the full operation of the device only when there is sufficient power in the storage battery instead of suddenly shutting down when there is no power left.
Regarding claim 2, Okeya and Nagahama discloses the electronic watch, wherein the power saving mode stops at least the second hand among the hands to suppress power consumption, see 88, col. 13 lines 29-37.  
Regarding claim 3, Okeya and Nagahama discloses the electronic watch, wherein the power saving mode includes a first power saving mode for stopping the second hand when a condition without any power generation by the power generating mechanism persists (72, 73, 76, 84, 85-88), and a second power saving mode for stopping the second hand when a voltage of the battery is low (77-79, 85-88).  
Regarding claim 4, Okeya and Nagahama discloses the electronic watch, wherein the second determination time in the second power saving mode is shorter than the first determination time in the first power saving mode, see col. 14 lines 3-10.  
Regarding claim 7, Okeya and Nagahama discloses, wherein when a voltage of the battery drops in the first power saving mode, the control circuit causes a transition to the second power saving mode, see Nagahama Fig. 6 (to BLD operation mode).
Regarding claim 12, Okeya and Nagahama discloses the electronic watch, wherein the control circuit performs a hand position detection in at least one of a time of transition to a power saving mode for suppressing power consumption by stopping the second hand, and a time of resuming from the power saving mode, see col. 24 lines 18-34.  
Regarding claim 13, Okeya and Nagahama discloses the electronic watch, wherein the control circuit performs a hand position detection in at least one of a time of executing the first stopping operation in the power saving mode, a time of executing the second stopping operation in the power saving mode, and a time of restarting operations of the driving circuit and the control circuit, see col. 24 lines 18-34.  
Regarding claim 14, Okeya and Nagahama discloses the electronic watch, wherein when the driving circuit and the control circuit have been stopped by the second stopping operation, the control circuit restarts operations of the driving circuit and the control circuit based on an amount of power generated by the power generating mechanism, see col. 24 lines 18-34.  
Regarding claim 18, Okeya and Nagahama discloses the electronic watch, wherein when an amount of power generated by power generating mechanism within a certain past period is small, the control circuit starts the first power saving mode within a short time period after the power generating mechanism has ceased to generate power, compared with when the amount of power generated by the power generating mechanism is large within the period, see col. 14 lines 3-10.  




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okeya and Nagahama in view of Sakumoto US 2012/0056480.
Regarding claim 10, Okeya and Nagahama discloses the electronic watch as described in the paragraphs above. 
Okeya and Nagahama does not disclose an electronic watch., wherein the control circuit executes the first stopping operation and the second stopping operation while the second hand has been stopped by a user operation performed on an operation unit.
However, Sakumoto discloses an electronic watch, wherein the control circuit executes the stopping operations while the second hand has been stopped by a user operation performed on an operation unit (6), [0023]-[0027], [0068]-[0077].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okeya and Nagahama as suggested by Sakumoto because doing so will help to allow the device to further reduce power consumption [0027].

Allowable Subject Matter
Claims 5, 6, 8, 9, 11, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 5 and 6, the prior art does not teach or reasonably suggest an electronic watch, wherein the control circuit stops the second hand at a first position in the first power saving mode, and stops the second hand at a second position that is different from the first position in the second power saving mode in combination with the remaining limitations of the claims.  
Regarding claims 8 and 9, the prior art does not teach or reasonably suggest an electronic watch, wherein the control circuit starts moving the second hand when a power generating time of the power generating mechanism becomes equal to or longer than a third determination time in the first power saving mode, and starts moving the second hand when the power generating time of the power generating mechanism becomes equal to or longer than a fourth determination time in the second power saving mode, and the fourth determination time is longer than the third determination time in combination with the remaining limitations of the claims.  
Regarding claim 11, the prior art does not teach or reasonably suggest an electronic watch, wherein the control circuit causes the driving circuit to stop the second hand in response to an operation performed on the operation unit, and when a voltage of the battery drops to a level equal to or lower than the predetermined level while the second hand is kept unmoving, the control circuit rotates the second hand to a warning position indicating a voltage drop in the battery, and stops the second hand at the warning position in combination with the remaining limitations of the claims.  
Regarding claim 15, the prior art does not teach or reasonably suggest an electronic watch, wherein when an amount of power generated by the power generating mechanism within a certain past period is small, the control circuit reduces a length of the first determination time, compared with when the amount of power generated by the power generating mechanism is large within the period in combination with the remaining limitations of the claims.  
Regarding claim 16, the prior art does not teach or reasonably suggest an electronic watch, wherein when a voltage of the battery is low, the control circuit reduces a length of the first determination time, compared with when the voltage of the battery is high in combination with the remaining limitations of the claims.  
Regarding claim 17, the prior art does not teach or reasonably suggest an electronic watch, wherein when an amount of power generated by the power generating mechanism within a certain past period is small, the control circuit reduces a length of the second determination time, compared with when the amount of power generated by the power generating mechanism is large within the period in combination with the remaining limitations of the claims.
Regarding claim 19, the prior art does not teach or reasonably suggest an electronic watch wherein the control circuit starts moving the second hand when a power generating time of the power generating mechanism becomes equal to or longer than a predetermined time in the first power saving mode, and when an amount of power generated by the power generating mechanism within a certain period before the first power saving mode is started is large, the control circuit reduces a length of the predetermined time, compared with when the amount of power generated by the power generating mechanism within the period is small in combination with the remaining limitations of the claims.  

Response to Arguments
Applicant’s arguments, see pgs. 2-4, filed 27 July 2022, with respect to the rejection(s) of claim(s) 1-4, 12-14, and 18 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okeya and Nagahama as set forth in this Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844